United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF THE INTERIOR,
VOLCANOES NATIONAL PARK, Volcano, HI,
Employer
__________________________________________
Appearances:
Christopher R. Evans, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-2000
Issued: June 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 3, 2010 appellant, through his attorney, filed a timely appeal from a
February 23, 2010 merit decision of the Office of Workers’ Compensation Programs granting
him a schedule award. The Board docketed the appeal as No. 10-2000.
The Board has reviewed the case record on appeal and finds that it is not in posture for
decision. This case has previously been before the Board. In a decision dated December 8,
2009, the Board set aside December 21, 2007 and October 22, 2008 schedule award decisions
finding that appellant had 29 percent permanent impairment of the right lower extremity and 20
percent permanent impairment of the left lower extremity.1 It found that the opinion of the
Office medical adviser was insufficient to establish the extent of appellant’s permanent
impairment under the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001). The Board remanded the case for the Office medical adviser to
reevaluate the extent of the permanent impairment of the bilateral lower extremities consistent
with the A.M.A., Guides and to consider whether appellant’s plantar fasciitis was preexisting and
thus included in the schedule award.

1

Docket No. 09-489 (issued December 8, 2009).

On remand, in a report dated February 8, 2010, the Office medical adviser applied the
fifth edition of the A.M.A., Guides and determined that appellant had 20 percent permanent
impairment of the left lower extremity and 29 percent permanent impairment of the right lower
extremity. By decision dated February 23, 2010, the Office found that he was not entitled to an
additional schedule award beyond that previously awarded.
The sixth edition of the A.M.A., Guides became effective May 1, 2009. FECA Bulletin
No. 09-3 provides that any initial schedule award decision issued on or after May 1, 2009 will be
based on the sixth edition of the A.M.A., Guides even if the amount of the award was calculated
prior to that date.2 The Board set aside the prior schedule award decisions granting appellant a
29 percent permanent impairment of the right lower extremity and a 20 percent permanent
impairment of the left lower extremity. Consequently, the Office should have based its
February 23, 2010 schedule award decision on the sixth edition of the A.M.A., Guides rather
than the fifth edition as it was an initial schedule award determination. The Board thus finds that
the case must be remanded to the Office for recalculation of the extent of appellant’s permanent
impairment under the sixth edition of the A.M.A., Guides. Following such further development
as it deems necessary, it should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the February 23, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

FECA Bulletin No. 09-03 (issued March 15, 2009, expires May 1, 2010); see also Federal (FECA) Procedure
Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6.6a (January 2010);
see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).

2

